Name: Commission Implementing Regulation (EU) No 970/2014 of 12 September 2014 amending Regulation (EU) No 677/2011 laying down detailed rules for the implementation of air traffic management (ATM) network functions Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  management;  transport policy;  EU institutions and European civil service;  international law;  air and space transport;  European construction
 Date Published: nan

 13.9.2014 EN Official Journal of the European Union L 272/11 COMMISSION IMPLEMENTING REGULATION (EU) No 970/2014 of 12 September 2014 amending Regulation (EU) No 677/2011 laying down detailed rules for the implementation of air traffic management (ATM) network functions (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular Article 11 thereof, Having regard to Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (the airspace Regulation) (2), and in particular Article 6 thereof, Whereas: (1) Regulation (EC) No 551/2004 provides that the network functions shall aim at enhancing the overall performance of the ATM network and at supporting initiatives at national and functional airspace block level. (2) Pursuant to Commission Regulation (EU) No 677/2011 (3), the Commission was to review the effectiveness of the execution of the network functions by 31 December 2013, taking appropriate account of the reference periods of the performance scheme. A first review has highlighted the need for improvement of the related regulatory framework in some areas, in particular the tasks, governance and budget of the Network Manager and the relations with third countries. (3) The tasks given to the Network Manager require a multiannual work programme and related budget, working arrangements between the Network Manager and the Deployment Manager, and ad hoc activities to identify safety risks at network level. Appropriate arrangements should therefore be made in this connection. (4) Strategic objectives of the Network Strategy Plan should be duly taken into account in the business plans from the operational stakeholders. The procedure for adopting this plan should also be clarified. (5) The Network Management Board should be advised on operational matters by the operational stakeholders' executive managers. (6) The Network Management Board should definitively establish the multiannual work programme of the Network Manager and the Network Performance Plan, on the basis of the drafts prepared by the Network Manager. The Network Performance Plan is subsequently to be submitted to the Commission, in accordance with Commission Implementing Regulation (EU) No 390/2013 (4). The Network Management Board should also give its opinion on additional functions that might be entrusted to the Network Manager and on cooperative arrangements with third countries. (7) In order to be able to mitigate the impact of a network crisis, the European Aviation Crisis Coordination Cell (EACCC) should liaise with a network of State focal points and perform crisis exercises to anticipate a real time network crisis. (8) The budget of the Network Manager should be such that it allows the Network Manager to meet the targets identified in the performance scheme and to implement its work programme. The budget should be separately identifiable from the rest of the budget of the body appointed to act as the Network Manager where that body carries out any other activity. (9) Regulation (EU) No 677/2011 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee established by Article 5 of Regulation (EC) No 549/2004, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 677/2011 is amended as follows: (1) In Article 4, paragraph 1 is amended as follows: (a) point (i) is replaced by the following: (i) support the different operational stakeholders in the execution of the obligations that are placed on them, in the deployment of air traffic management and/or air navigation services (ATM/ANS) systems and procedures in accordance with the ATM master plan, in particular the common projects specified in Article 15a(3) of Regulation (EC) No 550/2004 of the European Parliament and the Council (5); (5) Regulation (EC) No 550/2004 of the European Parliament and the Council of 10 March 2004 on the provision of air navigation services in the single European sky (OJ L 96, 31.3.2004, p. 10)." (b) the following points (l) to (q) are added: (l) develop and maintain a work programme and associated budget providing a multiannual dimension; (m) contribute to SESAR deployment in accordance with Commission Implementing Regulation (EU) No 409/2013 (6), in particular Article 9(7)(a) thereof; (n) execute the work programme and annual budget; (o) draw up a Network Performance Plan in accordance with Article 6 of Implementing Regulation (EU) No 390/2013; (p) identify operational safety hazards at network level and assess the associated network safety risk; (q) provide the Commission with an alerting or alarming system, based on the analysis of flight plans, in order to monitor compliance with operating bans imposed on air carriers under Regulation (EC) No 2111/2005 of the European Parliament and of the Council (7) and/or with other safety and security measures. (6) Commission Implementing Regulation (EU) No 409/2013 of 3 May 2013 on the definition of common projects, the establishment of governance and the identification of incentives supporting the implementation of the European Air Traffic Management Master Plan (OJ L 123, 4.5.2013, p. 1)." (7) Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (OJ L 344, 27.12.2005, p. 15)." (2) Article 5 is amended as follows: (a) Paragraph 2 is replaced by the following: 2. The Network Strategy Plan shall be based on the indicative template set out in Annex IV. It shall be adopted by the Commission in accordance with Article 5(3) of Regulation (EC) No 549/2004, after the endorsement of the draft Network Strategy Plan by the Network Management Board. (b) The following paragraph 5 is added: 5. Operational stakeholders shall take due account of the Network Strategy Plan. (3) In paragraph 1 of Article 14 the following sentence is added: A working party composed of the operational stakeholders' directors of operations and/or representatives of the corresponding associations shall be established to provide operational advice to the Network Management Board. (4) Article 16 is amended as follows: (a) Paragraph 1 is amended as follows: (i) point (a) is replaced by the following: (a) endorsing the draft Network Strategy Plan; (ii) In paragraph 1, the following points are added: (o) approving the work programme referred to in point (l) of Article 4(1) and monitoring its implementation; (p) approving the Network Performance Plan referred to in point (o) of Article 4(1); (q) giving an opinion on possible additional functions that might be attributed to the Network Manager in application of Articles 6(3) or 6(4)(c) of Regulation (EC) No 551/2004; (r) approving the cooperative arrangements referred to in Article 22. (b) Paragraph 8 is replaced by the following: 8. The decisions referred to in paragraph 1, points (a) to (d), points (g), (i), (l), (m), and (o) to (r) shall be adopted by the Network Management Board by simple majority of its members. (5) In Article 18, paragraph 2 is replaced by the following: 2. Permanent members of the EACCC shall consist of one representative of the Member State holding the Presidency of the Council, the Commission, the Agency, Eurocontrol, the Network Manager, the military, the air navigation services providers, the airportsand the airspace users. (6) In Article 19, paragraph 2 is amended as follows: (a) Point (b) is replaced by the following: (b) supporting the activation and coordination of contingency plans at Member State level in particular through a network of State focal points; (b) The following point is added: (f) organising, facilitating and/or performing an agreed programme of crisis exercises involving Member States and operational stakeholders to anticipate real time network crisis. (7) Article 22 is replaced by the following: Article 22 Relations with third countries 1. Third countries together with their operational stakeholders may participate in the work of the Network Manager. 2. The Network Manager may, where it has a direct impact on the performance of the network, enter into cooperative arrangements with air navigation service providers established in third countries other than those defined in Article 2(21) within the ICAO EUR and AFI regions. 3. In order to better perform the ATFM function referred to in Article 3(5), the Network Manager may, where it has a direct impact on the performance of the network, also enter into cooperative arrangements with air navigation service providers operating in regions other than the ICAO EUR and AFI regions in so far that cooperation activities are directly related to improving the performance of the network. (8) Article 23 is replaced by the following: Article 23 Financing and budget of the Network Manager 1. Member States shall take the necessary measures for the funding of the network functions entrusted to the Network Manager based on air navigation charges. The Network Manager shall establish its costs in a clear and transparent manner. 2. The budget of the Network Manager shall in particular: (a) be adequate for it to be able to meet the performance targets for the Network Manager in accordance with Article 6 of Implementing Regulation (EU) No 390/2013; (b) be adequate for it to be able to implement the work programme of the Network Manager as referred to in Article 4(1)(l) of this Regulation; (c) be set in separate accounts where the body appointed to act as the Network Manager performs activities other than those referred to in Article 4. 3. If its budget for the ongoing year is not endorsed, the Network Manager shall apply appropriate measures to ensure contingency mechanisms for business continuity of network functions. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 1. (2) OJ L 96, 31.3.2004, p. 20. (3) Commission Regulation (EU) No 677/2011 of 7 July 2011 laying down detailed rules for the implementation of air traffic management (ATM) network functions and amending Regulation (EU) No 691/2010 (OJ L 185, 15.7.2011, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1).